DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 19 is objected to for the following reason. Since the intended meaning could be determined from what is otherwise set forth in the specification and figures, a 112 rejection was not made but instead this lack of clarity objection is being set forth below. 
	With respect to claim 19, the term “f” should be defined within the claim i.e. “f is an effective focal length of the lens assembly”. 
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 depends from claim 1 which is only supported by embodiments 3 and 4 (corresponding to figures 5 and 7) and neither of these embodiments disclose the second lens having positive power nor support the second lens with a convex surface facing the image side. Specifically, with respect to applicant’s embodiment 1, claim 1 is now claiming the second lens having a concave object side surface which is not supported by this embodiment. With respect to embodiment 2, claim 1 is now claiming a fourth lens the assumed meaning of claim 2 is “The lens assembly as claimed in claim 1, wherein the second lens is with negative refractive power and comprises a concave surface facing the image side”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo publication number 2019/0391367 (herein Kuo’367).
With respect to claim 1, Kuo’367 reads on this claim by disclosing the limitations therein including the following: a lens assembly (abstract, embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9); comprising a first lens with positive refractive power and having a convex object side surface (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 1”); a second lens having a refractive power and comprising a concave object side surface (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 2”); a third lens having a negative refractive power and comprising a concave object side surface (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 4”); a fourth lens having positive power and comprising a convex image side surface and a convex object side surface (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 5”); a fifth lens having negative power and comprising a concave image side surface (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 6”); the claimed first lens, second lens, third lens, fourth lens, fifth lens are arranged in order from the object side to the image side along an optical axis (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9); the satisfaction of the f/D1 mathematical condition (embodiment 9 = 2.25 and/or embodiment 10 = 2.31). Specifically, the claimed f/D1 as defined will correspond to the F-number of a lens system. Embodiment 9 and embodiment 10 discloses the FNo = 2.25 and FNo = 2.31 respectively i.e. both within the claimed range of 1.5 < f/D1 < 3.5. 
	With respect to claim 2, Kuo’367 further discloses the second lens having a negative refractive power and comprises a concave surface facing the image side (the 
	With respect to claim 3, Kuo’367 further discloses the second lens as biconcave having a negative refractive power (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 2”); the third lens as a biconcave lens (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 4”); and the fifth lens comprising a concave surface facing the object side (embodiments 9 and 10 and their corresponding figures such as fig 17, embodiment 9, “Lens 6”). 
	With respect to claim 10, Kuo’367 further discloses the satisfaction of the claimed mathematical condition (embodiment 9 = 4.0).
Claim(s) 1, 5-6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma publication number 2020/0409056.
	With respect to claim 1, Ma reads on this claim by disclosing the limitations therein including the following: a lens assembly (abstract, embodiments 1-3 and corresponding figures); comprising a first lens with positive refractive power and having a convex object side surface (embodiments 1-3 and corresponding figures such as fig 9, embodiment 3, lens “L1”); a second lens having a refractive power and comprising a concave object side surface (embodiments 1-3 and corresponding figures such as fig 9, embodiment 3, lens “L3”); a third lens having a negative refractive power and comprising a concave object side surface (embodiments 1-3 and corresponding figures such as fig 9, embodiment 3, lens “L4”); a fourth lens having positive power and comprising a convex image side surface and a convex object side surface 
	With respect to claim 5, Ma further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 3.6). 
	With respect to claim 6, Ma further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 4.5). 
	With respect to claim 8, Ma further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 0.84). 
	With respect to claim 10, Ma further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 4.8). 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Li publication number 2019/0170983.
	With respect to claim 19, Li reads on this claim by disclosing the limitations therein including the following: a lens assembly (abstract, figures and embodiments such as fig 1, embodiment 1); comprising a first lens with positive refractive power and having a convex object side surface (figures and embodiments such as fig 1, -6/0C. Therefore, based on Li 
disclosing the same material for the first and second lenses as that of the claimed invention, it is presumed that embodiment 1 of Li inherently satisfies this claimed mathematical relationship. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo’367.
With respect to claim 5, Kuo’367 discloses f/T1 = 4 (embodiment 9, rounding off to the ones decimal place similar to what is claimed) and therefore just outside of the claimed range of “< 4”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary 
With respect to claim 6, Kuo’367 further discloses the satisfaction of the claimed mathematical condition (embodiment 9 = 6.5). 
	With respect to claim 7, Kuo’367 further discloses the satisfaction of the claimed mathematical condition (embodiment 9 = 1.64).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
With respect to claim 7, Ma discloses T1/AAG = 1 (embodiment 3, rounding off to the ones decimal place similar to what is claimed) and therefore just outside of the claimed range of “> 1”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the lens assembly of Ma the additional feature of having T1/AAG within the claimed range since this range 
closely approximates the suggested value taught by Ma for the purpose of providing a lens assembly of improved optical imaging.
Prior Art Citations
	Tang publication number 2016/0274333, Huang publication number 2017/0045714, and Lin et al publication number 2019/0377161 are being cited herein to . 
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 4 and 9, none of the prior art either alone or in combination disclose or teach of the claimed optical lens assembly specifically including, as the distinguishing features in combination with the other limitations, the claimed first through fifth lenses having the specific lens structure as claimed and being arranged in order from the object side to the image side as claimed, the satisfaction of the mathematical condition of claim 1, and further satisfying the mathematical condition of claim 4. Specifically, with respect to independent claim 11, none of the prior art either alone or in combination disclose or teach of the claimed optical lens assembly specifically including, as the distinguishing features in combination with the other limitations, the claimed first through fifth lenses having the specific lens structure as claimed and being arranged in order from the object side to the image side as claimed, and further satisfying the claimed mathematical condition. 
Response to Arguments
Applicant's arguments filed December 25, 2021 with respect to the rejections of claims 19-20 by Li publication number 2019/0170983 have been fully considered but they are not persuasive. Specifically, applicant argues that Li does not disclose the specific structure as well as the satisfaction of the two mathematical conditions as claimed. The examiner respectfully disagrees. As set forth in the rejections above, Li both discloses the claimed structure as well as satisfies both of the claimed mathematical conditions. As such, the rejections by Li’983 with respect to claims 19-20 are applicable. Furthermore, additional art rejections are applicable as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORDAN M SCHWARTZ/
Primary Examiner, Art Unit 2872 
February 9, 2022